This is an appeal from a conviction for vagrancy in the Corporation Court of the City of Texarkana.
The complaint alleged vagrancy under subdivisions b, c, d, i, j and m of the vagrancy statute, article 634, P.C.
The only question necessary to be passed upon is whether the evidence is sufficient to authorize her conviction. There were but three witnesses who testified, the chief of police and two policemen of the City of Texarkana. All three testified that she lived on Ward Street in Texarkana in what is known as the sporting house district, and all three swore that she had the reputation of running a house of prostitution. The chief swore that he knew her, and had known her for several years. One of the policemen swore that he had known her since about January 1, 1913. The other policeman swore he had known her for eighteen years. Each of the policemen swore that on one or two occasions he had seen one or two other women at the place she lived. One swore that he does not know whether or not she has any occupation. The other swore the same, and that he never did see her do any work.
This is the whole of the testimony, and it is wholly insufficient to authorize her conviction.
Reversed and remanded.
Reversed and remanded.